[PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT

                                                        FILED
                                               U.S. COURT OF APPEALS
                          No. 07-13829           ELEVENTH CIRCUIT
                                                     MAY 07, 2010
                                                      JOHN LEY
                                                        CLERK
                D. C. Docket No. 02-80309 CV-CMA

FRIENDS OF THE EVERGLADES,
FLORIDA WILDLIFE FEDERATION,

                                         Plaintiffs-
                                         Counter-Defendants-
                                         Appellees
                                         Cross-Appellants,

FISHERMEN AGAINST DESTRUCTION OF THE ENVIRONMENT,

                                         Plaintiff-
                                         Counter-Defendant
                                         Appellee,

MICCOSUKEE TRIBE OF INDIANS OF FLORIDA,

                                         Intervenor-Plaintiff-
                                         Counter-Defendant-
                                         Appellee
                                         Cross-Appellant,

                             versus
SOUTH FLORIDA WATER MANAGEMENT DISTRICT,

                                                   Defendant-
                                                   Counter-Claimant-
                                                   Cross-Appellee,

CAROL WEHLE, Executive Director,

                                                   Defendant-
                                                   Appellant,

UNITED STATES OF AMERICA,
U.S. SUGAR CORPORATION,

                                                   Intervenor-Defendants-
                                                   Appellants.



                   Appeal from the United States District Court
                       for the Southern District of Florida



Before DUBINA, Chief Judge, TJOFLAT, EDMONDSON, BIRCH, BLACK,
CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR, and MARTIN,
Circuit Judges.

BY THE COURT:

      The Court having been polled at the request of one of the members of the

Court and a majority of the Circuit Judges who are in regular active service not

having voted in favor of it (Rule 35, Federal Rules of Appellate Procedure), the

Suggestion of Rehearing En Banc is DENIED.

                                         2